DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-6 and 8-13 are allowed.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: the prior art of record does not teach or suggest, singularly or in combination, at least a semiconductor structure comprising an engineered substrate comprising a polycrystalline substrate, a first adhesion layer encapsulating the polycrystalline substrate, a conductive layer encapsulating the first adhesion layer, a second adhesion layer encapsulating the conductive layer, a barrier layer encapsulating the polycrystalline substrate and a bonding layer coupled to the barrier layer; and a semiconductor layer coupled to the engineered substrate, the semiconductor layer comprising one or more silicon regions which are substantially single crystalline and one or more compound semiconductor regions disposed on the bonding layer and laterally adjacent to the silicon regions as claimed in claim 1. This represents the major differences between the prior art and the claimed invention.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONAS TYLER BEARDSLEY whose telephone number is (571)272-3227. The examiner can normally be reached 930-600 M-F.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lynne Gurley can be reached on 571-272-1670. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JONAS T BEARDSLEY/
Examiner, Art Unit 2811

/SAMUEL A GEBREMARIAM/Primary Examiner, Art Unit 2811